                       Case 1:20-cv-04340-RWL Document 69 Filed 11/05/20 Page 1 of 2




                                                  THE CITY OF NEW YORK
GEORGIA M. PESTANA                               LAW DEPARTMENT                                              JASMINE PAUL
Acting Corporation Counsel                           100 CHURCH STREET                                    Administrative Law
                                                     NEW YORK, NY 10007                      and Regulatory Litigation Division
                                                                                                                  212-356-2192
                                                                                                    Facsimile: (212) 356-2019
                                                                                                           jpaul@law.nyc.gov

                                                                          November 5, 2020



          BY ECF
          Honorable Robert W. Lehrburger
          United States Magistrate Judge
          Southern District of New York
          40 Foley Square, Room 1960
          New York, New York 10007

                             Re: Abraham Gross, et al. v. The City of New York, et al., Civil Case No. 18-cv-
                                 12198

          Dear Judge Lehrburger:

                         I am an attorney in the office of Georgia M. Pestana, Acting Corporation Counsel
          of the City of New York, counsel for defendants the City of New York, the New York City
          Department of Housing Preservation and Development (“HPD”), Louise Carroll, Shatara Pell,
          Nidia Dormi, Nicole London, Mark Matthews, Anne-Marie Hendrickson, Harold Weinberg,
          Nick Lundgren, Samantha Schonfeld, and James E. Johnson (collectively, the “City
          Defendants”), in the above-referenced action. At this time, my office has offered representation
          to Margaret Brown, Helen Rosenthal, and Baaba Halm but I have not received confirmation that
          they are accepting representation by my office. Further, my office has not yet been able to make
          a determination with regard to representation for Edwin Lugo and Victor Hernandez.
          Additionally, my office will not be representing Gabriel Mombrun. We submit this letter
          requesting that the appearance of the individually named City Defendants as well as the
          Defendants Margaret Brown, Helen Rosenthal, Baaba Halm, Edwin Lugo and Victor Hernandez
          be excused from the Settlement Conference scheduled for November 9, 2020.

                        Pursuant to paragraph five (5) of your Honor’s Settlement Conference and
          Mediation procedures “the parties-not just their attorneys-must attend the settlement conference
          in person.” However, we request that Defendants Louise Carroll, Shatara Pell, Nidia Dormi,
          Nicole London, Mark Matthews, Anne-Marie Hendrickson, Harold Weinberg, Nick Lundgren,
          Samantha Schonfeld, James E. Johnson, Margaret Brown, Helen Rosenthal, Baaba Halm, Edwin
          Lugo and Victor Hernandez be excused from participation in the Settlement Conference. Shatara
         Case 1:20-cv-04340-RWL Document 69 Filed 11/05/20 Page 2 of 2




Pell, Nidia Dormi, Nicole London, Mark Matthews, Anne-Marie Hendrickson, Harold Weinberg,
Samantha Schonfeld, James E. Johnson, Margaret Brown, Helen Rosenthal, Baaba Halm, Edwin
Lugo and Victor Hernandez do not have settlement authority in this case on behalf of the City of
New York and HPD and their appearance at the conference is not necessary for productive
settlement discussions. Additionally, though Louise Carroll and Nick Lundgren may have
settlement authority on behalf of HPD, they do not have sufficient knowledge about the facts of
this action to be able to assist the Court. Moreover, it would be burdensome to require sixteen
individuals, including the Corporation Counsel of the City of New York and the Commissioner
of HPD, to be present at a remote conference. A representative from HPD and I can easily
provide the Court with any information it may need during the conference and are sufficiently
authorized to discuss potential settlement.

              Thank you for your consideration of this request.


                                                   Respectfully submitted,

                                                   /s/ Jasmine Paul
                                                   Jasmine Paul
                                                   Assistant Corporation Counsel




cc:    Abraham Gross. (by ECF)
       Plaintiff Pro Se
       40 W. 77th Street, Apt. 10C
       New York, New York 10024

       Laura B. Juffa, Esq.
       KAUFMAN BORGEEST & RYAN LLP
        Attorney for Breaking Ground Defendants
       120 Broadway
       New York, NY 10271

       Jeanne-Marie Williams, Esq.
       KELLNER HERLIHY GETTY & FRIEDMAN, LLP
       Attorneys for Defendant Jeanne-Marie Williams
       470 Park Avenue South -- 7th Floor
       New York, NY 10016




                                               2
